UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-1118


MARIA C. FERNANDEZ,

                  Plaintiff – Appellant,

             v.

MICHAEL V. HAYDEN,       Lt.   General,      Director   of   National
Security Agency,

                  Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:04-cv-03009-JFM)


Submitted:    December 31, 2008              Decided:   January 12, 2009


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry B. Blair, Baltimore, Maryland; William T. Glasgow,
Columbia, Maryland, for Appellant.     Rod J. Rosenstein, United
States Attorney, Allen F. Loucks, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Maria C. Fernandez appeals the district court’s orders

granting summary judgment to the Defendant in Fernandez’s civil

action and denying her motions to alter or amend judgment, for a

protective order, and to compel.             On appeal, Fernandez contends

the district court abused its discretion in refusing to allow

her to conduct discovery as to count one of her complaint prior

to summary judgment, and the district court erred in concluding

that there was insufficient evidence of disparate treatment, of

retaliatory action, and that Fernandez’s alleged harassment was

based on her gender to survive summary judgment.                We affirm.

          We review a district court’s grant of summary judgment

de novo, construing the facts in the light most favorable to the

nonmoving party.       Holland v. Washington Homes, Inc., 487 F.3d

208, 213 (4th Cir. 2007), cert. denied, 128 S. Ct. 955 (2008).

We review for abuse of discretion the district court’s refusal

to allow discovery prior to granting summary judgment.                      Harrods

Ltd. v. Sixty Internet Domain Names, 302 F.3d 214, 244 (4th Cir.

2002); Nguyen v. CNA Corp., 44 F.3d 234, 242 (4th Cir. 1995).

          Summary judgment “should be rendered if the pleadings,

the   discovery      and   disclosure       materials    on     file,      and   any

affidavits    show    that   there   is     no   genuine      issue   as    to   any

material fact and that the movant is entitled to judgment as a

matter of law.”       Fed. R. Civ. P. 56(c).            “[T]here is no issue

                                        2
for   trial    unless    there    is   sufficient        evidence   favoring       the

nonmoving party for a jury to return a verdict for that party.

If the evidence is merely colorable, or is not significantly

probative,     summary      judgment      may    be    granted.”        Anderson   v.

Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986).

              With these standards in mind, we have reviewed the

parties’ briefs and the record and find no abuse of discretion

or reversible error.            Accordingly, we affirm for the reasons

stated by the district court.                   See Fernandez v. Hayden, No.

1:04-cv-03009-JFM        (D.    Md.    Oct.      23,    2007;    Aug.    27,   2007;

Apr. 2, 2007; Aug. 25, 2006; Aug. 24, 2006; Sept. 26, 2005).                        We

dispense      with   oral      argument    because       the    facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                           3